DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 2/4/2021 remains acknowledged.  
Applicant's election with traverse of (i-a) calcium citrate, isomalt and sorbitol (claims 3, 6, 10), in the reply filed on 2/4/2021 remains acknowledged.  
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/2021.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/2021.

Response to Arguments
Applicants' arguments, filed 7/9/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The 
Applicant’s arguments, see p. 7, filed 7/9/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 4-6, 8-13 has been withdrawn. 
Applicant’s arguments, see pp. 7-8, filed 7/9/2021, with respect to the rejection under 35 USC 102/103 have been fully considered and are persuasive, in view of the amendment requiring a “drinkable” formulation, which is not reasonably taught by Mathiesen.  The rejection of claims 1 & 3 has been withdrawn. 
Applicant's arguments filed 7/9/2021, with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the range from 40 to 70 per ml of suspension.”  The numerical values are missing units, rendering the claimed range indefinite.  For the purpose of 
Claim 23 recites the limitation "sorbitol is in a percentage concentration…" in line 2.  There is insufficient antecedent basis for this limitation in claim 1 (which does not recite sorbitol), from which claim 23 depends.  It is not even clear if sorbitol is required by claim 23; how the range is applied in the case where sorbitol is not required.  The Examiner suggests that claim 23 be modified to depend from claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 20-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathiesen, et al. (WO 2005/115342 A1; 2005; cited in a prior Office action), in view of The Pharmaceutics and Compounding Laboratory at UNC Eshelman School of Pharmacy (https://pharmlabs.unc.edu/labs/suspensions/suspensions.htm; accessed 2/9/2021; publication prior to 2015) (UNC); Pak (US 2007/0065542 A1; 2007; IDS reference); and Nature’s Blend (“Liquid Calcium Citrate 1000mg with D3 16 fl oz Liquid Blueberry”; https://www.amazon.com/Liquid-Calcium-Citrate-1000mg-Blueberry/dp/B004KWGHCO; 2011; cited in a prior Office action).
As evidenced by the Wayback Machine capture of the UNC Suspensions web page: 
Modifications to this rejection are necessitated by the claim amendment.
Mathiesen teaches a particulate material and a solid dosage form notably tablets comprising a regularly shaped calcium-containing compound such as a calcium salt as a therapeutically and/or prophylactically active substance and a pharmaceutically acceptable sugar alcohol such as, e.g., sorbitol and/or isomalt… the particulate material obtained by roller compaction is suitable for use in the further processing of the particulate material into e.g., tablets such as chewing tablets (abstract).  
Sorbitol and isomalt (especially) have suitable properties for use in roller compaction process and are envisaged to be suitable for use according to the invention (9:4-9). 
A calcium containing compound for use according to the invention may be e.g., calcium citrate (16:35-17:1). Of specific interest (the calcium-containing compound) includes calcium citrate, as 1 of 20 compounds set forth at this location (17:14-15). 
The combination of sorbitol and isomalt is a preferred embodiment, which is even set forth in the abstract (and embodiment).  Taken together with calcium citrate, as one of 20 suitable calcium-containing compound, the elected combination of calcium citrate, isomalt and sorbitol is taught by Mathiesen.
Regarding the limitation of claim 1, “in the form of an aqueous suspension”, Mathiesen further teaches, in a preferred aspect, a solid dosage form is in the form of a 
During sucking, the skilled artisan would appreciate that aqueous based solvent (saliva) results in disintegration of a sucked tablet, forming an aqueous suspension in the process.  
However, regarding the claim amendment, the sucked tablets taught by Mathiesen do not reasonably satisfy the amended limitation of “a drinkable formulation”; Mathiesen does not explicitly teach aqueous suspensions (though implied as a result of sucking a tablet), or the concentrations of claims 4, 12, 20-21, the percentages of claims 5-6, 22-23 or other specific amounts in the suspension.
Mathiesen does provide teachings of amounts of Ca, and exemplary amounts of the sugar alcohols, that render instant claims obvious, when applied to the alternate forms of drinkable aqueous suspensions, as documented below.
UNC teaches suspensions possess certain advantages over other dosage forms; some drugs are insoluble in all acceptable media and must, therefore, be administered as a tablet capsule, or as a suspension.  Because of their liquid character, suspensions represent an ideal dosage form for patients who have difficulty swallowing tablets or capsules (1st paragraph).  The UNC webpage establishes benefits of suspensions over tablets.  
With respect to solubility of calcium citrate, Pak (US 2007/0065542 A1; 2007; IDS reference) documents that calcium citrate has maximum Ca solubility at about 200 mg/250 ml (0.8 mg/mL) (Figure 7).  For desired 1000 mg doses of Ca taught by Mathiesen the amount of Ca solution would be excessive, over 1 L.  A smaller volume 
The Nature’s Blend product Liquid Calcium Citrate 1000 mg was on sale, according the Amazon web page, in 2011 (Product Details).  The Liquid Calcium citrate contains 1000 mg in a serving, two tablespoons (30 mL).  At this concentration, 33.3 mg/mL, the calcium is higher than maximum Ca solubility by Pak, about 0.8 mg/ml.  Accordingly, this product is construed as a suspension.  This agrees with the instruction to shake well before using, which would have the outcome of evenly dispersing the solids of the suspension.  This formulation contains purified water, fructose and sucralose, both of which are known sweeteners.  Fructose is among sweeteners named by Mathiesen (see 7:34-35).  Considering parallels to Mathiesen, calcium citrate with the two preferable sweeteners taught by Mathiesen, i.e., isomalt and sorbitol, would have been obvious alternative sweeteners to those used in the Nature’s Blend product.
The Nature’s Blend product uses calcium citrate at 33.3 mg/mL suspension, within the range of claim 4, rendering this amount obvious in an obvious alternative dosing form of a unitary suspension.  The 1000 mg unitary dose of claim 8 is also obvious from this product consideration.  30 mg reads on claim 11.
Mathiesen includes a discussion of 65-80% of the calcium-containing compound, 15-25% of sorbitol or isomalt or mixtures (11:33-36).  For calcium citrate, the % x (MW Ca/ MW calcium citrate) gives the Ca % 5.22%. 65%-80% x (40.078/498.46) = 5.2-6.4%, in terms of Ca.  This would require suspending of 100 mg of solid to give 5.2-6.4 mg Ca. For 33.3 mg in 1 mL (about 1 g), 520-640 mg of Mathiesen solid is required. 
Regarding claims 12-13, the Nature’s Blend teaches 30 ml dose for 1000 mg (33.3 mg per 1 ml calcium concentration).  However, higher concentrations of suspension, i.e., using, say, one half or one third of the volume (20 ml/20 g, 50 mg/mL, or 10 mL/10 g,  100 mg/mL of suspension), would also have been obvious as a result of routine optimization.  Reduced weight of shipping would have been a motivating factor to concentrate the formulation relative to the Nature’s Blend product.  Reduction of the solution containing 18% sorbitol from 30 ml to 20 ml would result in higher sorbitol, 27% using this consideration, rendering obvious the sorbitol concentration of claim 23.  
This rationale is consistent with KSR Rationale F: (F) Known work in one field of endeavor (calcium citrate suspensions known in the prior art) may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces (concentrating the suspensions, reducing cost of shipping to supply a given calcium quantity) if the variations are predictable (increasing concentration of a suspension is straight forward, predictable) to one of ordinary skill in the art;
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, the claim recites the tetrahydrate form of calcium citrate.  This is not taught by Mathiesen.  However, as pointed out by Pak, the tetrahydrate form of tricalcium dicitrate (i.e., calcium citrate tetrahydrate) is popular among calcium supplements, well tolerated without untoward gastrointestinal side effects [0003].  Thus, in the obvious aqueous suspension comprising calcium citrate and isomalt (plus sorbitol), obvious as set forth above, it would further have been obvious to employ the calcium citrate tetrahydrate form of calcium citrate to prepare the obvious suspensions, giving claim 2.  The motivation would have been to apply the recognized popularity discussed by Pak, with better tolerance of this calcium citrate form.
Regarding new claims 20, construing the intent of calcium concentration in the range 40 to 70 mg/1mL of suspension and claim 21, the Nature’s Blend formulation corresponds to 33.3 mg/mL, a little lower, but similar to the claimed range/ concentreation, rendering each obvious (MPEP 2144.05 (I): a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%);).  
Alternatively, further concentration of calcium citrate, to say 50 mg/mL, would have been obvious by reducing the volume required for a unit dose, from 30 mL (taught) to, say, 20 mL, resulting in 50 mg/mL concentration, motivated by the reduction in weight of total suspension to deliver a given calcium amount, which would have had the benefit of lower shipping costs to deliver the same total calcium amount.
The volumes of claims 28-30 are obvious as discussed above, by concentrating the calcium formulations of Nature’s Blend, from 30 ml to a lower volume, including 20 ml or 10 ml.  These volumes would have been obvious as similar to that taught by Nature’s Blend, and motivated by the reduction of shipping weight, resulting in reduced shipping costs.
.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.